DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 (Groups I and II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2021. 
Examiner acknowledges Applicant’s response regarding Groups I and II which states Groups I and II are related as a process and apparatus for its practice, rather than directed to an unrelated process and product; whereas, the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process fails to include a non-transitory computer readable medium comprising instructions that adapt a controller; therefore, the product cannot be used in, or made by, the process.  Examiner acknowledges Applicant’s response regarding Groups I and III, and the apparatus practicing another materially different process. In this case, the apparatus as claimed can be used to practice another materially different process, such as particle collection. Examiner acknowledges Applicant’s response regarding Groups II and III.  Although Applicant identifies common subject matter for Groups II and III, there is nothing of record to show that Groups II and III are obvious variants.  Applicant’s traversal is not found persuasive.  

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/184205, filed on June 16, 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 5705923) in view of Johnston ‘440 (US 6611440).
For claim 1, Johnston discloses an electrostatic precipitator (ESP) comprising: 
a power input (10) operative to provide electrical power; 
a filter (VICLR 16; col. 3, ll. 7-16) in electronic communication with the power input; 
a controller ("automatic voltage control" or AVC; col. 1, l. 65 – col. 2, l. 10; col. 5, ll. 20-27; col. 5, l. 62 – col. 6, l. 39) operative to pulse the electrical power via the filter based at least in part on a pulse firing pattern; and 
an electrostatic precipitator (22; Fig. 1) operative to receive the pulsed electrical power [emphasis added]; 
wherein the pulse firing pattern includes: 
at least two first elements indicative of the electrical power being pulsed on; and 

a plurality of second elements indicative of the electrical power not being pulsed on, or off); see col. 6, l. 27 – col. 7, l. 23.  
Johnston discloses transformer 18 and full wave rectifier 20, in combination, commonly referred to as the TR set that supplies power to an electrostatic precipitator (22), but Johnston does not specifically state said electrostatic precipitator as one or more collecting electrodes and one or more discharge electrodes each operative to receive the pulsed electrical power.  Nevertheless, it is commonly known in the art that electrostatic precipitators include one or more each of collecting and discharging electrodes.  Additionally, Johnston ‘440 is analogist art and does specifically disclose an electrostatic precipitator comprising one or more collecting electrodes and one or more discharge electrodes each operative to receive the pulsed electrical power (Fig. 1; col. 5, ll. 12-31).  As such, it would have been obvious to one with ordinary skill in the art at the effective filing date to combine the teaching of the prior art references (i.e., Johnston and Johnston ‘440) and arrive at the instant invention in order to supply power to the one or more collecting electrodes and one or more discharge electrodes to achieve control and maintain precipitator collection efficiency as disclosed in Johnston.
For claim 5,
For claim 6, Johnston discloses the ESP further comprising a transformer (18) operative to transform the pulsed electrical power prior to being received by the one or more collecting electrodes and the one or more discharge electrodes (Fig. 1; col. 4, l. 65 – col. 5, l. 7).
For claim 7, Johnston discloses the ESP further comprising a rectifier (20) operative to rectify the pulsed electrical power prior to being received by the one or more collecting electrodes and the one or more discharge electrodes (Fig. 1; col. 4, l. 65 – col. 5, l. 7).
For claim 8, Johnston discloses wherein the one or more collecting electrodes and the one or more discharge electrodes are disposed in the path of a flue gas and are further operative to clean the flue gas based at least in part on the received pulsed electrical power (col. 1, ll. 10 – 23).
For claims 2-4, the teaching of the prior art is set forth above. Regarding the limitations where in the pulse firing pattern further includes at least 1,000, 10,000, and 20 elements between the at least two first elements and the plurality of second elements, recited in claims 2-4 respectively.  These pulse firing patterns are considered result effective variables and discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). MPEP § 2144.05. Therefore, one of ordinary skill in the art would find it obvious to optimize the pulse firing pattern to further include at least 1,000, 10,000, and 20 elements via the controller disclosed in Johnston for controlling and maintaining efficiency of the ESP.  See col. 7, ll. 35-50.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 6839251 discloses each of the structural limitations of the apparatus; US 7649753 discloses a filter that is a switch and a transistor receiving a control at the gate in Fig. 1; US 7701732 teaches a high-voltage AC/DC converter provided to a load that is an ESP; US 9132434 discloses pulse operation of ESPs and control units, US 9325300 teaches DC pulses provides to an ESP; US 9899831 discloses a power supply converter; US 5639294 teaches a method for controlling a high-voltage DC source for an ESP; US 6461405 discloses a control unit; US 4521228 teaches a control device for an electrostatic precipitator including a plurality of filters; US 4587475 discloses a power supply that includes modulation for periodically increasing the amplitude of the converted voltage; US 6282106 teaches a controllable power supply for supplying power to an electrostatic precipitator comprising a power electronics stage containing a rectifier; US 4860149 teaches controllers that maintain an ESP at the level of maximum particulate collection and is efficient when used for systems having flue gas; US 5515262 provides a current limiting reactor for use within a power supply system for an ESP; US 5068811 discloses an on-line means that accurately and dynamically measures fractional conduction for sizing a CLR and teaches an ESP, a power source, controller, transformer, and rectifier; US 5255178 teaches an ESP, a power source, controller, transformer, and rectifier with a switching system controlled response to avoid disruptive discharges with could damage to the entire power supply and/or ESP; and US 4659342 teaches a method is disclosed for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 21, 2021